NOT FOR PUBLICATION WITHOUT THE
                           APPROVAL OF THE APPELLATE DIVISION
    This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
 internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-5632-14T3

JEFFREY S. FELD,

       Plaintiff-Appellant,

v.

THE CITY OF ORANGE TOWNSHIP,
DWIGHT MITCHELL, as the city's
Custodian of Government Records,
and THE CITY OF ORANGE
TOWNSHIP CITY COUNCIL,

     Defendants-Respondents.
________________________________

                Argued February 7, 2018 – Decided April 18, 2019

                Before Judges Fuentes, Koblitz and Suter.

                On appeal from Superior Court of New Jersey,
                Law Division, Essex County, Docket No. L-1969-10.

                Jeffrey S. Feld, appellant, argued the cause pro se.

                Respondents have not filed a briefs.

       The opinion of the court was delivered by

FUENTES, P.J.A.D.
      Plaintiff Jeffrey S. Feld appeals two orders of the Law Division den ying

his requests for attorney's fees and sanctions under the Open Public Records Act

(OPRA), N.J.S.A. 47:1A-1 to -13. Specifically, plaintiff argues that, as an

attorney admitted to practice in this State, he is entitled to recover fees for the

professional services he performed in the prosecution of this case

notwithstanding that he was acting on his own behalf as plaintiff. N.J.S.A.

47:1A-6. Plaintiff also seeks the reversal of the trial court's order denying his

application for the imposition of penalties against the custodian of records under

N.J.S.A. 47:1A-11. We affirm.

      On March 12, 2010, plaintiff filed a verified complaint and order to show

cause against defendants, the City of Orange Township (City), the City's

custodian of records Dwight Mitchell, and the City's governing council

(Council). The complaint alleged numerous OPRA violations concerning access

to the Council's agendas and other items. In an order entered on April 10, 2015,

the Law Division denied in part defendants' summary judgment motion and

ordered the custodian of records "to produce the 28 items appended as an exhibit

. . . ." The court also denied plaintiff's application for an award of counsel fees

under N.J.S.A. 47:1A-6 as a matter of judicial discretion.




                                                                            A-5632-14T3
                                        2
      We start our analysis by reaffirming a well-settled principle of appellate

jurisprudence: "appeals are taken from orders and judgments and not from

opinions, oral decisions, informal written decisions, or reasons given for the

ultimate conclusion." Hayes v. Delamotte, 231 N.J. 373, 387 (2018) (quoting

Do-Wop Corp. v. City of Rahway, 168 N.J. 191, 199 (2001)). Thus, although

we affirm the trial court's order denying plaintiff's application for counsel fees

under OPRA, we disagree with the reasons expressed by the court in reaching

this conclusion.

      An award of counsel fees to a prevailing party under N.J.S.A. 47:1A-6 is

mandatory as a vital part of the public policy underpinning the public's right of

access to government records:

            [u]nder the OPRA, it is the declared public policy of
            this State that "government records shall be readily
            accessible for inspection, copying, or examination by
            the citizens of this State." N.J.S.A. 47:1A-1. To obtain
            records that are not made available, "[a] person who is
            denied access to a government record by the custodian
            of the record . . . may . . . institute a proceeding to
            challenge the custodian's decision by filing an action in
            Superior Court." N.J.S.A. 47:1A-6. If the court
            determines that the custodian unjustifiably denied
            access to the record in question, he or she is entitled to
            a "reasonable attorney's fee." Ibid. Without that fee-
            shifting provision, "the ordinary citizen would be
            waging a quixotic battle against a public entity vested
            with almost inexhaustible resources. By making the
            custodian of the government record responsible for the

                                                                           A-5632-14T3
                                        3
            payment of counsel fees to a prevailing requestor, the
            Legislature intended to even the fight." Courier News
            v. Hunterdon Cty. Prosecutor's Office, 378 N.J. Super.
539, 546 (App. Div. 2005).

            [New Jerseyans for a Death Penalty Moratorium v. N.J.
            Dep't of Corr., 185 N.J. 137, 153 (2005).]

      However, it is equally well-settled that an attorney who represents himself

or herself is not entitled to recover counsel fees. Segal v. Lynch, 211 N.J. 230,

258-64 (2012). This bar applies even in cases involving fee-shifting statutes.

Plaintiff's remaining arguments lack sufficient merit to warrant discussion in a

written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                          A-5632-14T3
                                       4